DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
-There are several instances of undefined acronyms/abbreviations (on page 1, “TB”, “PB”, 3U”). Please spell out the first instance of all acronyms/abbreviations. 
-page 1 line 22 “data(also called” should be – data (also called-. 
Appropriate correction is required.
The use of the term “Hadoop, Spark, Storm”, which are trade names or marks used in commerce, have been noted in this application on page 7. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 14 is objected to because of the following informalities:  in lines 12-13 “a spectrum” and “a template spectrum” should be -the spectrum- and -the template spectrum; in line 24 “redshifting the spectra” should be -redshifting the spectra to be measured-.  Appropriate correction is required.
Claim Interpretation
Examiner notes that “redshifting” is a term of the art that means to apply a shift to the spectra so that the peaks are shifted towards lower wavelengths.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 20 recite “a flow rate value of a spectrum to be measured, fm, represents a flow rate value of a template spectrum.” The term “flow rate of a spectrum” is not a term of the art and is not sufficiently described in the specification to convey to a person having ordinary skill in the art what a flow rate of a spectra is or how it would be determined. Astronomical spectra taken by the Large Sky Area Muli-Object Fiber Spectroscopy Telescope as described in the specification are generally understood to be measurements of intensity of electromagnetic signals versus wavelength or frequency. There is nothing in a spectrum itself that could be construed as having a flow rate. Therefore claims 1-26 fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “a distributed computing framework” and “a plurality of computing nodes”. It is unclear if the plurality of computing nodes are part of the distributed computing framework, are the same as the distributed computing framework, or something different. Therefore claim 14 and further dependent claims 15-19 and 26 are indefinite. For purposes of examination, the computing notes will be considered a part of the distributed computing framework.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. The claim(s) recite(s) the following abstract concepts in BOLD as recited in claim 14 and similarly recited in claim 20 of:
14. (New) A method for processing astronomical survey data, comprising: a data distribution step: delivering a spectral data file to be processed to a distributed file system, dividing the spectral data file to be processed into a plurality of data blocks, and distributing the plurality of data blocks to a plurality of computing nodes ; 
a data computing step: 
using a distributed computing framework to perform a spectral classification of spectra to be measured in the data blocks at each of the computing nodes, with a template matching method in which template spectra are superposed with a polynomial and then matched with the spectra to be measured, and 
storing a spectral classification result; 
the template matching method satisfies the following formula:             
                
                    
                        f
                    
                    
                        m
                    
                
                ×
                
                    
                        ∑
                        
                            i
                            -
                            0
                        
                        
                            n
                        
                    
                    
                        
                            
                                β
                            
                            
                                i
                            
                        
                    
                
                
                    
                        W
                    
                    
                        i
                    
                
                =
                
                    
                        f
                    
                    
                        0
                    
                
            
         which is expressed with the following matrix:              
                X
                ×
                B
                =
                
                    
                        f
                    
                    
                        0
                    
                
            
         Wherein f0 represents a flow rate value of a spectrum to be measured, fm, represents a flow rate value of a template spectrum, and             
                
                    
                        ∑
                        
                            i
                            -
                            0
                        
                        
                            n
                        
                    
                    
                        
                            
                                β
                            
                            
                                i
                            
                        
                    
                
                
                    
                        W
                    
                    
                        i
                    
                
            
         represents the polynomial, wherein             
                
                    
                        β
                    
                    
                        i
                    
                
            
         represents a coefficient of the polynomial, Wj represents a variable in a wavelength direction in the polynomial, n represents an order of the polynomial; 
X is a matrix expression of a product of the variables W' in the wavelength direction in the polynomial and fm and B is a matrix expression of the coefficient             
                
                    
                        β
                    
                    
                        i
                    
                
            
         in the polynomial; 
wherein the data computing step comprises: 
reading the template spectra, and extracting template universal operator(s) which comprise at least one of the following operators: a value of a matrix             
                X
                =
                [
                
                    
                        f
                    
                    
                        m
                    
                
                
                    
                        W
                    
                    
                        n
                    
                
                 
                
                    
                        f
                    
                    
                        m
                    
                
                
                    
                        W
                    
                    
                        n
                        -
                        1
                    
                
                …
                
                    
                        f
                    
                    
                        m
                    
                
                
                    
                        W
                    
                    
                        2
                    
                
                
                    
                         
                        f
                    
                    
                        m
                    
                
                W
                 
                
                    
                        f
                    
                    
                        m
                    
                
                ]
            
        , a value of a transposition XT of the matrix X, and a value of a product XTX of the transposition XT and the matrix X; 
computing Chi-square error values between flow rate values of the template spectra multiplied by the polynomial and flow rate values of the spectra to be measured; and 
finding corresponding minimum Chi-square error and corresponding redshift for each of the template spectra, so as to determine classifications of the spectra to be measured.  
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because delivering a spectral data file to be processed to a distributed file system, dividing the spectral data file to be processed into a plurality of data blocks, and distributing the plurality of data blocks to a plurality of computing nodes and using a distributed computing framework are routine data processing steps with generic computer elements that are well known and routine in the art (see prior art below). Additionally generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
Claims 2-19 and 21-26 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 
      Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 26 presents "a computer storage medium".  The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent See MPEP 2111.01.  
As currently claimed, the language a computer readable medium does not specify if the computer readable medium is "transitory" or "non-transitory" and therefore claim 26 is considered to be non-statutory under 35 U.S.C. 101 (See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2).
In order to overcome this rejection, the following language is suggested:
“claim 26.   (Currently amended) A non-transitory computer readable medium having computer-executable components …”

Examiner’s note
Regarding claims 14 and 20, closest prior art of record, Chen et al., "User support to Guoshoujing Telescope (LAMOST)," Proc. SPIE 8448, Observatory Operations: Strategies, Processes, and Systems IV, 84480C (13 September 2012) (hereinafter Chen), Duan et al., “Automated spectral classification using template matching,” Research in Astron. Astrophys. Vol. 9, No. 3, 341-348 (2009) (hereinafter Duan), Hutchinson et al., “REDSHIFT MEASUREMENT AND SPECTRAL CLASSIFICATION FOR eBOSS GALAXIES WITH THE REDMONSTER SOFTWARE,” The Astronomical Journal, (2016) (hereinafter Hutchinson), Chen et al., US 20140330536 (hereinafter Chen’536), teaches the following:
Chen teaches perform a spectral classification of spectra to be measured (e.g. “Run 1D pipeline, classify and measure the results of 2D pipeline, then form primary products according to the LAMOST FITS format,” see page 3 lines 18-19).
Duan teaches storing a spectral classification result (see abstract), the template matching method (see abstract) 
performing spectral matching by redshifting the spectra and translating redshifts in a predetermined shift step length (see abstract and p. 345 section 4 SPECTRAL RECOGNITION), and
finding corresponding minimum error and corresponding redshift for each of the template spectra, so as to determine classifications of the spectra to be measured (e.g. see page 247 section 5.3 Different Similarity Measure Strategies and table 2 which shows minimum error ϵ to determine classifications, “. The data are the 3026 spectra described in Section 5.2, whose redshifts are from SDSS. The spectra are evenly divided into K = 1−7 segments, and the weights are chosen as 1/K in each similarity measure respectively. The correct rates for different matching accuracies ε are shown in Table 2. From Table 2, we can see that for each accuracy ε, the correct rate is increased with K varying from 1 to 3, while it is decreased with K varying from 4 to 7).  
Hutchinson teaches performing spectral matching by redshifting the spectra and translating redshifts in a predetermined shift step length, and computing Chi-square error values (see abstract and page 4 left column), polynomial fitting (see page 4 right column).
Chen’536 teaches dividing the data to be processed into a plurality of data blocks, and distributing the plurality of data blocks to a plurality of computing nodes, using a distributed computing framework (e.g. see paragraph [0066]).
However, as best understood the prior art alone or in combination does not teach using a distributed computing framework to perform a spectral classification of spectra to be measured in the data blocks at each of the computing nodes, with a template matching method in which template spectra are superposed with a polynomial and then matched with the spectra to be measured, and 
storing a spectral classification result; 
the template matching method satisfies the following formula:             
                
                    
                        f
                    
                    
                        m
                    
                
                ×
                
                    
                        ∑
                        
                            i
                            -
                            0
                        
                        
                            n
                        
                    
                    
                        
                            
                                β
                            
                            
                                i
                            
                        
                    
                
                
                    
                        W
                    
                    
                        i
                    
                
                =
                
                    
                        f
                    
                    
                        0
                    
                
            
         which is expressed with the following matrix:              
                X
                ×
                B
                =
                
                    
                        f
                    
                    
                        0
                    
                
            
         Wherein f0 represents a flow rate value of a spectrum to be measured, fm, represents a flow rate value of a template spectrum, and             
                
                    
                        ∑
                        
                            i
                            -
                            0
                        
                        
                            n
                        
                    
                    
                        
                            
                                β
                            
                            
                                i
                            
                        
                    
                
                
                    
                        W
                    
                    
                        i
                    
                
            
         represents the polynomial, wherein             
                
                    
                        β
                    
                    
                        i
                    
                
            
         represents a coefficient of the polynomial, Wj represents a variable in a wavelength direction in the polynomial, n represents an order of the polynomial; 
X is a matrix expression of a product of the variables W' in the wavelength direction in the polynomial and fm and B is a matrix expression of the coefficient             
                
                    
                        β
                    
                    
                        i
                    
                
            
         in the polynomial; 
wherein the data computing step comprises: 
reading the template spectra, and extracting template universal operator(s) which comprise at least one of the following operators: a value of a matrix             
                X
                =
                [
                
                    
                        f
                    
                    
                        m
                    
                
                
                    
                        W
                    
                    
                        n
                    
                
                 
                
                    
                        f
                    
                    
                        m
                    
                
                
                    
                        W
                    
                    
                        n
                        -
                        1
                    
                
                …
                
                    
                        f
                    
                    
                        m
                    
                
                
                    
                        W
                    
                    
                        2
                    
                
                
                    
                         
                        f
                    
                    
                        m
                    
                
                W
                 
                
                    
                        f
                    
                    
                        m
                    
                
                ]
            
        , a value of a transposition XT of the matrix X, and a value of a product XTX of the transposition XT and the matrix X; 
computing Chi-square error values between flow rate 3values of the template spectra multiplied by the polynomial and flow rate values of the spectra to be measured in combination with the rest of the claim limitations. 
The claims are not allowable since they are rejected under 35 U.S.C. 101 and 112(a) and 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862